Opinion by
Henderson, J.,
The appellant resists the plaintiff’s claim on two grounds set up in the affidavit of defense: (a) that the plaintiff practiced a deceit in making false representations to the defendant as to the amount of rent received from the property which the defendant took in exchange, and (b) that if the representations were not deceitfully made the plaintiff negligently managed the defendant’s business to the latter’s damage by reason of which the consideration for the note failed; but we do not find in the affidavit averments of fact which are sufficient to make the alleged defense available. The defendant failed to set out that the representation made by the agents of the plaintiff in regard to the amount of the rent payable by the tenants was fraudulently made, nor are any facts alleged to- exist from which an inference of fraudulent misrepresentation would arise. The most that is fairly inferable is that the plaintiff’s agents carelessly and negligently stated the amount of rent, if the fact were that it was less than the amount so stated. An averment of bad faith does not appear in either of the affidavits. And on the allegation of negligent *397attention to the defendant’s business out of which a loss resulted we think the affidavit fails to show that the appellant sustained any damage. What is alleged is that the plaintiff represented to the defendant that the building to be taken by the latter “was rented at upwards of three thousand ($3,000.00) Dollars per year, as follows: Two storerooms at Twenty-five ($25.00) Dollars per month each; one storeroom at Thirty-five ($35.00) Dollars per month; four apartments at Twenty ($20.00) Dollars each; four apartments at Fifteen ($15.00) Dollars each and two apartments at Thirteen ($13.00) Dollars each.” It is further averred that the defendant took the property, relying on the representation of the plaintiff as to the income derivable from it, but that he later discovered in a conversation with the president of the plaintiff company that the building was not rented as represented by the plaintiff; that some of the tenants occupied the building without paying any rent and the entire annual revenue amounted to much less than the sum represented by the plaintiff; that the first floor containing the storeroom brought in no revenue at all. The general statement is then made that the property as represented by the plaintiff was worth upwards of $5,000 more than the property as the defendant took it and that he was damaged by the plaintiff’s breach of faith and misrepresentations in the premises to the amount of $5,000 for which he asks a certificate in his favor. It will be observed that the affidavit does not state that the several premises were not occupied by tenants under lease at the rents mentioned. The statement is that the building “was not rented as represented by plaintiff.” In what respect it was not so rented is not shown. The averment that some of the tenants occupied the building without paying any rent does not negative the alleged representation that the premises occupied by them were rented for the amounts stated. Why they were not paying rent is not shown. It certainly is not asserted that they were not bound to pay rent nor that they were unable to perform *398their contract in that respect. The averment that the first floor brought in no revenue at all is not a denial that the room was rented or that rent could be collected from the tenant. There is no assertion that the defendant did not receive the rent at the rate stated after he took possession, whatever may have been the fact as to the payment to the former landlord. He does not state that he did not receive rent at the rates named in the alleged representation, nor is there any denial that the property is reasonably worth $3,000 a year, and that is the material matter with respect to the representation. If the tenants were bound by leases and were able to pay, it is not material that under a former landlord one or more of them occupied the building without paying any rent or that one of the rooms brought in no revenue. For anything that appears in the affidavit the defendant could have collected the rent stated from the tenants. But if as to one or more of them this was not the case at the time he took possession it was important that he state the amount that could not be collected either because the tenement was not rented or the tenant could not pay. For when the defense of a failure of consideration of a note is set up it is the duty of the defendant to inform the court to what extent the consideration had failed and this must be done by the averment of facts with reasonable precision and distinctness. The burden of proof is on the defendant to show that the consideration for the note has failed in whole or in part and the obligation is on him to set forth his defense clearly. The affidavit is to be taken most strongly against him for he is presumed to present the case as favorably for himself as the facts will permit. The law on this branch of the case has been frequently announced and was lately restated in Reilly v. White, 234 Pa. 115. The allegation that the entire annual revenue from the-building amounted to much less than the sum represented by the plaintiff and that the defendant was damaged to the amount of $5,000 or more are manifestly insufficient to establish a *399defense. They are general and are supported by no averment of fact as a justification for the general assertion. We agree with the court below that the affidavit is insufficient.
Judgment affirmed.